Citation Nr: 0604953	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-12 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensoneural hearing loss.

2.  Entitlement to an increased (compensable) rating for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
benefits sought on appeal.   

The information of record indicates that in February 2001, 
and in July 2001, the veteran raised the issues of 
entitlement to a permanent and total rating for nonservice-
connected pension purposes and entitlement to service 
connection for post traumatic stress disorder.  These matters 
are referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 2001, the appellant informed the RO that he is 
receiving disability benefits from the Social Security 
Administration (SSA).  The veteran did not submit the 
decision or medical records considered in the SSA 
determination.  A copy of these records should be obtained.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must obtain Social Security 
Administration decisions and records which have bearing on 
the veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).

The veteran is seeking service connection for bilateral 
hearing loss.  The Board has determined that additional 
development is necessary prior to completion of its appellate 
review of that claim for the following reasons.  

The veteran's DD Form 214 for the period of active service 
from April 1968 to April 1970 shows that his specialty title 
was combat engineer, related to civilian occupation of 
construction machine operator.  His decorations include the 
Purple Heart.  All service connection claims must be 
considered on the basis of places, types and circumstances of 
the claimant's military service.  38 C.F.R. § 3.303(a) 
(2005).  The reported history of military noise exposure 
during service -noise exposure during the Vietnam War, where 
he was in an explosive unit-is entirely consistent with the 
place and circumstances of the veteran's service.  The 
veteran also denied significant history of health problems.

During the July 2001 VA audiology examination, the examiner 
reported that no claims file or service military records were 
available for review.  The audiometric evaluation revealed 
findings of pure tone thresholds that meet the criteria to be 
considered a disability for VA purposes under 38 C.F.R. § 
3.385.  However, the examination report does not contain an 
opinion with respect to whether the veteran's hearing loss is 
related to service.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Based on the foregoing, to ensure that the duty to assist has 
been met, a VA audiologic examination is necessary to 
determine the nature and etiology of any bilateral hearing 
loss, and would be instructive with regard to the appropriate 
disposition of the hearing loss claim under appellate review.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see also, 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  In particular, an opinion should be 
obtained as to whether the veteran has a bilateral hearing 
loss which is due to noise exposure during his active 
service.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:
 
1.  The RO should obtain SSA records 
including any decision and all records on 
which the decision was based.

2.  The RO should schedule the veteran 
for a VA audiologic examination to 
determine the nature and etiology of any 
hearing loss.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries below, the examiner should 
explain why it is not feasible to 
respond.

For each ear, definitive findings and 
diagnoses should be made and recorded, to 
include pure tone audiometric thresholds, 
in decibels, for each of the frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 
hertz, as well as speech audiometry using 
the Maryland CNC testing (reported in 
percentages) for each ear.  

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question regarding each ear: If a hearing 
loss disability is diagnosed, and based 
upon an assessment of the entire record, 
is it at least as likely as not 
(probability of 50 percent or better) 
that such disorder is the result of, or 
was increased by, injury or disease 
incurred during active service, to 
include conceded exposure to noise in the 
course of his duties as a combat 
engineer.  

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues of 
entitlement to service connection for 
bilateral sensoneural hearing loss and 
allergic rhinitis.  If a determination 
remains unfavorable to the appellant, he 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


